UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 07-1474


GEORGIA A. GREEN,

                                              Plaintiff - Appellant,

          versus


C. BRANSON VICKERY, III, State Elect District
Attorney; DAWN STROUD, Lenoir Clerk of Court;
STATE OF NORTH CAROLINA, Lenoir County Sheriff
Department; SHERIFF W.E. BILLY SMITH; CECIL
ERVIN   HARPER,   Sheriff;   LIEUTENANT   GARY
KORNEGAY; AUDRA B. WILLIAMS, H&H Drug Store;
TIM WARREN, The Flower Basket; LOUISE COX,
Lou-Ellen Boutique; MEREDITH CRAIG, Piggly
Wiggly #66; SHONICE WHITFIELD, Piggly Wiggly
#66,


                                            Defendants - Appellees.


Appeal from the United States District Court for the Eastern
District of North Carolina, at Wilmington. James C. Fox, Senior
District Judge. (4:06-cv-00181-F)


Submitted:   December 13, 2007          Decided:     December 17, 2007


Before NIEMEYER, MOTZ, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Georgia A. Green, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          Georgia A. Green appeals the district court’s order

denying relief on her 42 U.S.C. § 1983 (2000) complaint.   We have

reviewed the record and find no reversible error.   Accordingly, we

affirm for the reasons stated by the district court. Green v.

Vickery, No. 4:06-cv-00181-F (E.D.N.C. Feb. 1, 2007).   We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.



                                                           AFFIRMED




                              - 2 -